Appeal from D. C. W. D. Tex. [Probable jurisdiction noted, 406 U. S. 966.] Motions of John Serrano, Jr., et al.; American Civil Liberties Union et al.; Wilson Riles, Superintendent of Public Instruction of California, et al.; NAACP Legal Defense Fund et al.; Mayor of Baltimore et al.; National Education Assn, et al.; Houston L. Flournoy, Controller of California; and Wendell Anderson, Governor of Minnesota, et al., for leave to file briefs as amici curiae granted. Motions of John Serrano, Jr., et al. and Wendell Anderson, Governor of Minnesota, et al. for leave to participate in oral argument as amici curiae denied.